DETAILED ACTION
Claims 7-33 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/122,908, filed on 09/06/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-33 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (U.S. PGPub 2015/0163100) in view of Kommula et al. (U.S. PGPub 2018/0359171).

Regarding claims 7, 16 and 25, Graf teaches An apparatus to generate network topologies, the apparatus comprising: memory; and at least one processor to execute instructions to at least: send a probe message on a first bundle of network interface cards connected to a peer switch; (Graf, see figs. 2-4; see paragraph 0027 where Network prober 257 sends out multiple different types of probes 260 to endpoints that NICs of a computing device are connected to and/or to the NICs themselves…; see paragraph 0028 where ARP probe messages, DHCP probe messages, IPv6 NDP probe messages, or other types of probe messages may be used to determine which NICs are on the same network segment...)
when a probe response is received on a second bundle of network interface cards based on the probe message, generate a first network topology based on whether a link aggregation group (LAG) is enabled on the first bundle of network interface cards; and (Graf, see figs. 2-4; see paragraph 0027 where sends out multiple different types of probes 260 to endpoints that NICs of a computing device are connected to and/or to the NICs themselves...information is received in the form of probe responses 252, which may be forwards of the original probes, responses generated by nodes based on the probes, and so on… send out probes includes link aggregation control protocol (LACP); see paragraph 0037 where topology determiner 215 determines a topology of the network based on the probe responses 252 and/or other messages that are received from nodes on the network...; see paragraph 0043 where  identifies one or more NICs that are available (enabled) for link-layer level link aggregation...)
However, Graf does not explicitly teach when the probe response is not received on the second bundle of network interface cards based on the probe message: generate a second network topology based on whether the LAG is enabled on the first bundle of network interface cards; or generate a third network topology based on a quantity of network interface cards in a host.
Kommula teaches when the probe response is not received on the second bundle of network interface cards based on the probe message: generate a second network topology based on whether the LAG is enabled on the first bundle of network interface cards; or generate a third network topology based on a quantity of network interface cards in a host. (Kommula, see fig. 2; see paragraph 0034 where If a reply is not received in a particular protocol, then topology determination system 101 may assume that the protocol is not in use by communication network 122. The configuration parameters indicated by the replies that are received may include MTU length, BGP routing information, or some other type of information that may either indicate network topology or may be used to identify network topology.; see paragraph 0036 where  protocols packets from LLDP and CDP may be used to identify neighbor MAC addresses)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Graf and Kommula to provide the technique of when the probe response is not received on the second bundle of network interface cards based on the probe message: generate a second network topology based on whether the LAG is enabled on the first bundle of network interface cards or generate a third network topology based on a quantity of network interface cards in a host of Kommula in the system of Graf in order to determine network topology by inferring the topology based on how the protocols detected (Kommula, see paragraph 0046).

Regarding claims 8, 17 and 26, Graf-Kommula teaches wherein the at least one processor is to send the probe message after determining that multiple peer switches are connected to the host. (Graf, see figs. 1-4;  see paragraph 0022 where probe the NICs 129-133 and the endpoints (e.g., switches 141-144) to which the NICs are connected to determine which NICs are on the same network. In one embodiment, Link aggregator 140 broadcasts or multicasts a message out from one or more of the NICs 129-133 and then listens for that broadcast message from the other NICs. ; see paragraph 0027 where sends out multiple different types of probes 260 to endpoints that NICs of a computing device are connected to and/or to the NICs themselves...information is received in the form of probe responses 252,...; see paragraph 0037 where determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs)

Regarding claims 9, 18 and 27, Graf-Kommula teaches wherein the at least one processor is to generate the first network topology as a double-switch, multi-link, double-LAG with peer-link connectivity network topology when the LAG is enabled on the first bundle of network interface cards. (Graf, see figs. 1-4; see paragraph 0036 where  LACP aggregated links may utilize all aggregated NICs for both uplinks and downlinks...; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth.)

Regarding claims 10, 19 and 28, Graf-Kommula teaches wherein the at least one processor is to generate the first network topology as a double-switch, double-link with peer-link connectivity when the LAG is not enabled on the first bundle of network interface cards. (Graf, see figs. 1-4; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth...; see paragraph 0036 where  non-LACP aggregated links typically use all NICs for uplinks but only a single NIC for the downlink.)

Regarding claims 11, 20 and 29, Graf-Kommula teaches wherein the at least one processor is to generate the second network topology as a double-switch, multi-link, double-LAG network topology when the LAG is enabled on the first bundle of network interface cards. (Graf, see figs. 1-4; see paragraph 0036 where  LACP aggregated links may utilize all aggregated NICs for both uplinks and downlinks...; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth.)

Regarding claims 12, 21 and 30, Graf-Kommula teaches wherein the at least one processor is to generate the second network topology as a double-switch, double-link network topology when the LAG is not enabled on the first bundle of network interface cards. (Graf, see figs. 1-4; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth...; see paragraph 0036 where  non-LACP aggregated links typically use all NICs for uplinks but only a single NIC for the downlink.)

Regarding claims 13, 22 and 31, Graf-Kommula teaches wherein the at least one processor is to generate the third network topology as one of: (a) a double-switch, double-link with peer-link virtual port channel (VPC) connectivity network topology or (b) a double-switch, multi-link, double-LAG with peer-link VPC connectivity network topology. (Graf, see figs. 1-4; see paragraph 0036 where LACP aggregated links may utilize all aggregated NICs for both uplinks and downlinks...; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth.; see paragraph 0036 where  non-LACP aggregated links typically use all NICs for uplinks but only a single NIC for the downlink.)

Regarding claims 14, 23 and 32, Graf-Kommula teaches wherein the at least one processor is to generate the second network topology when link aggregation control protocol (LACP) packets are from more than one source media access control (MAC) address. (Graf, see figs. 1-4; see paragraph 0017 where Each NIC 129-133 includes a unique media access control (MAC) address...; see paragraph 0036 where  LACP aggregated links may utilize all aggregated NICs for both uplinks and downlinks...; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth.; see paragraph 0020 where  use at least two of link aggregation control protocol (LACP))

Regarding claims 15, 24 and 33, Graf-Kommula teaches wherein the at least one processor is to generate the third network topology when link aggregation control protocol (LACP) packets are not from more than one source media access control (MAC) address. (Graf, see figs. 1-4; see paragraph 0017 where Each NIC 129-133 includes a unique media access control (MAC) address...; see paragraph 0036 where  LACP aggregated links may utilize all aggregated NICs for both uplinks and downlinks...; see paragraph 0037 where network topology include identification of switches that each of the NICs of the computing device are connected to, a determination of which NICs are connected to the same switches, a determination of link speed for the switches and/or NICs, capabilities of the switches (e.g., whether they support LACP), whether switches use VLANs, and so forth.; see paragraph 0020 where  use at least two of link aggregation control protocol (LACP))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2014/0304401, which describes systems and methods for collecting log information from multiple nodes in a multi-nodal cluster;
U.S. PGPub 2013/0121157, which describes a method for an energy efficient network adapter; and
U.S. PGPub 2004/0230873, which describes methods, systems, and media for correlating error events of a cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443